saqwDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 11, and 26 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 11, 13, 15, 26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behesanic ("Behesanic" US 20150319490), and further in view of Akgun et al. (“Akgun” US 6657991), Kinney et al. (“Kinney” US 20180144615), Bailor et al. (“Bailor” US 20150310195), and Chalasani et al. (“Chalasani” US 20040103338).

an apparatus comprising: 
an interface to access a monitoring record from a media monitor received over at least one of a primary communication network [i.e. local area network] or a secondary communication network; [i.e. cellular telephone system]; [Behesanic – Para 0026, 0024, 0040, 0038, 0080, 0086, Fig. 1, 8: teaches an interface to receive metering data reported from the media monitor 108 received via a network (e.g., an Ethernet connection, a digital subscriber line (DSL), a telephone line, coaxial cable, a cellular telephone system, etc.)]
a monitoring processor to determine an IP address associated with a primary communication network [i.e. local area network] based on a household associated with the monitoring record received via the secondary communication network instead of the primary communication network; and [Behesanic – Para 0024, 0038, 0013, Fig. 1: teaches an audience measurement entity 112 collecting demographic information, either directly or indirectly, from network communications (e.g. local area network) associated with users of client presentation devices based on identifiers (e.g. Internet protocol (IP) address) associated with those presentation devices] 
Behesanic does not explicitly teach a communication analyzer to determine whether the monitoring record was received from the primary communication network or the secondary communication network;
in response to a determination that the monitoring record was received from the media monitor over the secondary communication network instead of the primary communication network:
a notification generator to: 
transmit a request to the device; and 
in response to receiving a response from the device, transmit a notification to a mobile device associated with the household, the notification indicating that a network credential associated with the media monitor is to be updated.
a communication analyzer to, in response to not receiving the response from the IP address, determine that a service outage has occurred at the household, the service outage preventing the media monitor from transmitting the monitoring record over the primary communication network.

However, Akgun teaches a communication analyzer to determine whether the monitoring record was received from the primary communication network or the secondary communication network; [Akgun – C28.L1-11: teaches To accommodate multiple networks, network address "scopes" are created in the network address server. Each network address scope typically contains a "network identifier," The network address server also includes a pool of network addresses, and a set of network address server options. When the network address server receives a message, it needs to determine which network the request is coming from in order to assign a requesting network device a network address and a set of attributes that make sense for that network]
in response to a determination that the monitoring record was received from the media monitor over the secondary communication network instead of the primary communication network: [Akgun – C28.L1-11: teaches determining 
Behsanic and Akgun are analogous in the art because they are from the same field of cable systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic in view of Akgun to network determinations for the reasons of improving efficiency by performing actions in response to the type of network the message is determined to be received.
Behesanic and Akgun does not explicitly teach a notification generator to: 
transmit a request to the device; and 
in response to receiving a response from the device over the primary communication network, transmit a notification to a mobile device associated with the household, the notification indicating that a network credential associated with the media monitor is to be updated; and
in response to not receiving the response from the device over the primary communication network, the communication analyzer to determine that a service outage has occurred at the household, the service outage preventing the media monitor from transmitting the monitoring record over the primary communication network.

 a notification generator to: [Kinney – Para 0052: teaches the server 130 may provide a web interface that enables users (e.g., residents of the property 101, monitoring system operators, authorized users, etc.) to manage alerts, notifications, and monitoring system actions]
transmit a request to the device; and [Kinney – Para 0055, Fig. 1: teaches the server 130 may transmit instructions to the monitoring control unit 110 to perform an action related to the monitoring system of the property 101] 
in response to receiving a response from the device over the primary communication network, transmit a notification to a mobile device associated with the household, [Kinney – Para 0055-0057, Fig. 3A: teaches detecting input command for monitoring system, the action to be performed may include transmitting an event notification indicating the command input by the user 102 and other associated data to the authorized device 140 of the authorized user 104.] 
 Behesanic, Akgun, and Kinney are analogous in the art because they are from the same field of monitoring systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic and Akgun in view of Kinney to notification manager for the reasons of improving service by notifying the user of certain events.
Behesanic, Akgun, and Kinney teach transmitting notifications in response to receiving responses, but does not explicitly teach wherein the notification indicating that a network credential associated with the media monitor is to be updated.
in response to not receiving the response from the IP address over the primary communication network, the communication analyzer to determine that a service outage has occurred at the household, the service outage preventing the media monitor from transmitting the monitoring record over the primary communication network.

However, Bailor teaches the notification indicating that a network credential associated with the media monitor is to be updated. [Bailor – Para 0124: teaches a notification automatically presented to a display associated with a communication device, for instance the notification may be sent as a text message or prompt configured to alert a user of the identity credential misuse.  A user may interact with the text message or prompt to take further action, wherein the interaction may include updating access policies] 
Behesanic, Akgun, Kinney, and Bailor are analogous in the art because they are from the same field of credentials [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic, Akgun, and Kinney’s notifications in view of Bailor to credentials for the reasons of improving security by notifying the user if credentials need to be updated.
Behesanic, Akgun, Kinney, and Bailor do not explicitly teach in response to not receiving the response from the device over the primary communication network, the communication analyzer to determine that a service outage has occurred at the household, the service outage preventing the media monitor from transmitting the monitoring record over the primary communication network.

However, Chalasani teaches in response to not receiving the response from the device over the primary communication network, the communication analyzer to determine that a service outage has occurred at the household, the service outage preventing the media monitor from transmitting the monitoring record over the primary communication network.  [Chalasani – Para 0041: teaches Components 230 in the self-healing architecture 200 of the grid can detect a malfunction in any portion of the architecture. Para 0029: teaches the detecting step can include forwarding a status message to at least one peer hosting service component in the Web services grid. If no response is received to the status message, or a response 
Behesanic, Akgun, Kinney, Bailor, and Chalasani are analogous in the art because they are from the same field of web service computing [Para 0002].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic, Akgun, Kinney, and Bailor’s message transmitter in view of Chalasani to malfunction detection for the reasons of improving communications by determining malfunctions with unresponsive components in a grid.

Regarding claim 3, Behesanic, Akgun, Kinney, Bailor, and Chalasani teaches the apparatus of claim 1, further including a report generator to generate a media rating report based on the monitoring record. [Behesanic – Para 0024: teaches the 

Regarding claim 5, Behesanic, Akgun, Kinney, Bailor, and Chalasani teaches the apparatus of claim 1, wherein the secondary communication network is a cellular network. [Behesanic – Para 0080, 0086, Fig. 1, 8: teaches an interface to receive metering data reported from the media monitor 108 received over a communication network (106 or 826), wherein the network could be cellular telephone system]

Regarding Computer Readable Medium claim 6, 8, and 10, claim(s) 6, 8, and 10 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claim 1, 3, and 5. Therefore, claim(s) 6, 8, and 10 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 3, and 5.

Regarding Method claim 11, 13, and 15, claim(s) 11, 13, and 15recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claim 1, 3, and 5. Therefore, claim(s) 11, 13, and 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 3, and 5.

Regarding Apparatus claim 26, 28, and 30, claim(s) 26, 28, and 30 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claim 1, 3, and 5. Therefore, claim(s) 26, 28, and 30 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 3, and 5.

Claims 4, 9, 14, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behesanic, Kinney, Bailor, and Chalasani as applied to claim 1 above, and further in view of Conant et al. ("Conant" US 20190289466).

Regarding claim 4, Behesanic, Akgun, Kinney, Bailor, and Chalasani do not explicitly teach claim 4.  However, Conant teaches the apparatus of claim 1, wherein the network credential is used by the media monitor to connect to a local area network associated with the household. [Conant – Para 0023, 0177, 0180: teaches connecting devices using credentials to a wireless network]
Behesanic, Akgun, Kinney, Bailor, Chalasani, and Conant are analogous in the art because they are from the same field of device communication [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic, Akgun, Kinney, Bailor, and Chalasani’s credentials in view of Conant to network access for the reasons of authenticating and then connecting to a local area network.

Regarding Non-transitory Computer Readable Medium claim 9, Method claim 14 and Apparatus claim 29, claim(s) 9, 14, and 27 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claim 4. 
Therefore, claim(s) 9, 14, and 27 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behesanic, Akgun, Kinney, Bailor, and Chalasani as applied to claim 1 above, and further in view of Perez et al. ("Perez" US 20100191723).

Regarding claim 31, Behesanic, Akgun, Kinney, Bailor, and Chalasani do not explicitly teach claim 31.  However, Perez teaches the apparatus of claim 1, wherein notification generator transmits the request to the IP address by transmitting an Internet Control Message Protocol (ICMP) message to a gateway associated with the IP address. [Perez – Para 0040: teaches after any number of IP addresses are selected (block 302), the example ping manager 206 performs a ping operation using one of the selected candidate IP addresses (block 304) to determine whether echo response messages are received and, if so (block 306) the selected candidate IP address is deemed active (block 308)]
Behesanic, Akgun, Kinney, Bailor, Chalasani, and Perez are analogous in the art because they are from the same field of measuring statistics [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic, Akgun, Kinney, Bailor, and Chalasani in view of Perez to ping services for the reasons of improving activity determination by using a ping service to determine if the system is even active.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                                                                                                                                                                                                                                I